277 S.E.2d 515 (1981)
Jerry Dale WILLIFORD
v.
Linda C. WILLIFORD (Francis).
No. 64.
Supreme Court of North Carolina.
May 5, 1981.
L. Randolph Doffermyre, III, Dunn, for plaintiff.
Bryan, Jones & Johnson by James M. Johnson, Dunn, for defendant.
PER CURIAM.
Upon review of the record, the briefs and oral arguments of counsel and the authorities there cited, we conclude that the petition for discretionary review was improvidently granted.
The order granting discretionary review is vacated; the order denying defendant's motion for change of custody remains undisturbed.